Savoie v Gigliotti (2019 NY Slip Op 08112)





Savoie v Gigliotti


2019 NY Slip Op 08112


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (310/19) CA 18-02007.

[*1]MICHEL SAVOIE AND JENNIFER SAVOIE, PLAINTIFFS-APPELLANTS, 
vPAUL C. GIGLIOTTI, JOHN A. MARTINO, TREBROS INC., AND TREBROS INC., DOING BUSINESS AS MISTER B'S RESTAURANT & TAVERN, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.